 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 2:19-CV-0612-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    T. LINDQUIST,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2). Plaintiff has

19   submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a). The request to

20   proceed in forma pauperis will, therefore, be granted.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                   To:     The California Department of Corrections and Rehabilitation
                             1515 S Street, Sacramento, California 95814:
 2

 3                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.
 4   In addition to any initial partial filing fee required to be assessed, plaintiff will be obligated to
 5   make monthly payments in the amount of twenty percent of the preceding month’s income
 6   credited to plaintiff’s inmate trust account. The agency referenced above is required to send to
 7   the Clerk of the Court the initial partial filing fee and thereafter payments from plaintiff’s inmate
 8   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of
 9   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).
10                   Accordingly, IT IS HEREBY ORDERED that:
11                   1.      Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2) is
12   granted;
13                   2.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this
14   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);
15                   3.      The director of the agency referenced above, or a designee, shall collect
16   from plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions
17   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment
18   to be clearly identified by the name and number assigned to this action;
19                   4.      Thereafter, the director of the agency referenced above, or a designee, shall
20   collect from plaintiff's inmate trust account the balance of the filing fee by collecting monthly
21   payments from plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the
22   preceding month's income credited to plaintiff’s inmate trust account and forwarding payments to
23   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28
24   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such
25   payments to be clearly identified by the name and number assigned to this action;
26                   5.      The Clerk of the Court is directed to serve a copy of this order and a copy
27   of plaintiff's signed in forma pauperis affidavit to the address shown above; and
28   ///
                                                          2
 1                 6.      The Clerk of the Court is further directed to serve a copy of this order on

 2   the Financial Department of the court.

 3

 4

 5          Dated: April 22, 2019
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
